        Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 1 of 11. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 N125DJ, LLC                                     :
 4306 Sisk Road                                  :
 Modesto, California 95356                       :   CASE NO. __________________
                                                 :
                Plaintiff                        :   JUDGE _____________________
                                                 :
 v.                                              :
                                                 :
 NEXTANT AEROSPACE, LLC                          :
 C/O CT Corporation System, Registered           :
 Agent                                           :
 4400 Easton Commons Way, Suite 125              :
 Columbus, Ohio 43219                            :
                                                 :
                Defendant.                       :


                            PLAINTIFF’S ORIGINAL COMPLAINT
                            (JURY DEMAND ENDORSED HEREON)


       N125DJ, LLC (“N125DJ,” “Buyer,” or “Plaintiff”) files this Original Complaint against

Nextant Aerospace, LLC (“Nextant,” “Seller,” or “Defendant”) (collectively, Plaintiff and

Defendant shall be referred to herein as the “Parties”) and would respectfully show this Court the

following:

                                     I.   INTRODUCTION

       1.      Defendant Nextant, Seller, breached the Aircraft Purchase Agreement by failing to

deliver new aircraft engines to Plaintiff N125DJ, Buyer. Nextant breached the Purchase Agreement

by failing to replace the used engines on the Aircraft which it sold to Plaintiff as agreed upon in

the Purchase Agreement. Without the new engines, the Aircraft is worth millions of dollars less

than the price which the Parties agreed upon and which Plaintiff has already paid to Nextant. To

date, Nextant refuses to deliver and install the new engines on the Aircraft as agreed upon in the
        Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 2 of 11. PageID #: 2




Purchase Agreement. Plaintiff is entitled to damages or, in the alternative, rescission of the

Purchase Agreement with Defendant Nextant and return of the full purchase price. In either

respect, Plaintiff is also entitled to recover its attorney’s fees.

                                             II. PARTIES

        2.      N125DJ, LLC is a California limited liability company whose sole member is

David Olson, a California citizen.

        3.      Nextant Aerospace, LLC is an Ohio limited liability company with its principal

office located at 18601 Cleveland Parkway, Cleveland, Ohio 44135. Nextant Aerospace may be

served with summons through its registered agent CT Corporation System, 4400 Easton Commons

Way, Suite 125, Columbus, Ohio 43219.

                                III. JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter because the amount in controversy is

within the jurisdiction limits of this Court, there is complete diversity of citizenship between all

parties, and the amount in controversy exceeds $75,000. 28 U.S. Code § 1332.

        5.      Additionally, the parties consented to the jurisdiction of this court pursuant to the

terms of the Purchase Agreement.

        6.      Venue is proper because the parties agreed to enforce the Purchase Agreement in

“the federal and state courts in the Northern District of Ohio and in Cuyahoga County, Ohio.”

Additionally, Defendant’s principal office is in Cleveland, Ohio. 28 U.S. Code § 1391.

                                 IV. FACTUAL BACKGROUND

        7.      Defendant Nextant specializes in remodeling, enhancing, upgrading, then selling

business aircrafts. On its website, Nextant professes and promises that “through airframe

enhancements, avionics and engine upgrades, and a host of additional improvements, Nextant

effectively transforms used business aircraft into new, zero hour airframes at a substantial cost


                                                    2
        Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 3 of 11. PageID #: 3




savings.”(emphasis added) Nextant claims to have redefined the business aviation industry as the

“first company to introduce the FAA-certified remanufacturing process for business jets.”

       8.      Most pertinent to this case, Nextant boasts that “[t]he Nextant 400XTi is a

completely rebuilt Beechjet 400A/XP with Williams FJ44-3AP engines and the Rockwell Collins

Pro Line 21 integrated avionics suite.” (emphasis added)

       The Purchase Agreement

       9.      On or about March 14, 2018, the Defendant agreed to sell to Plaintiff a Raytheon

Aircraft Co. 400XP with Supplemental Type Certificates ST02371LA and ST10959SC for

conversion to a Nextant Aerospace 400XTi (the “Aircraft”). The parties memorialized their

agreement in the Purchase Agreement dated March 14, 2018. Attached hereto as Exhibit A is a

copy of the Purchase Agreement, which is incorporated by reference.

       10.     Plaintiff did not purchase an aircraft with used engines. Indeed, the promise to

replace the used engines with new engines was material and did induce Plaintiff into entering into

the Purchase Agreement.

       11.     The Purchase Agreement reflected the understanding of the parties, which is that

Defendant would deliver an aircraft with used engines to Plaintiff and would subsequently deliver

and install new engines on the aircraft in order to complete conversion it to an Aerospace 400XTi.

       12.     The purchase price for the Aircraft contemplated Plaintiff would pay the value of a

fully-converted aircraft. The Parties determined and agreed to the following purchase price:


        Purchase Price. The “Airframe Price” is equal to Seven Hundred and Fifty Thousand
       United States Dollars ($750,000). The “Modification Price” includes the selected options,
       interior and avionics specified on Exhibit A (the “Options”) and equals Four Million Two
       Hundred Thirty Four Thousand Three Hundred Sixty Five United States Dollars
       ($4,234,365). The Airframe Price together with the Modification Price is the “Purchase
       Price”. The Purchase Price is subject to change based on the cost of the Base Aircraft and




                                                3
        Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 4 of 11. PageID #: 4




       the selections of Options. Seller shall provide Buyer with a written computation of any and
       all adjustments prior to Acceptance (defined in Section 6.3).

       13.     Plaintiff agreed to pay for a converted aircraft and Nextant promised to deliver a

converted aircraft with new engines. The terms of the payment pursuant to the Purchase Agreement

were as follows:

        3. Payment Terms.
              3.1 Schedule of Payments. Seller acknowledges Buyer has paid a deposit in the
              amount of Five Hundred Thousand Dollars ($500,000) on February 27, 2018.
              Buyer shall pay Seller the Purchase Price in amounts equal to:

               (a) Seven Hundred Fifty Thousand United States Dollars ($750,000) upon
                   Seller’s execution of a purchase agreement with the seller of the Base Aircraft
                   plus twenty five percent (25%) of the Modification Price.

               (b) Twenty percent (20%) of the Modification Price at the commencement of the
                   modification of the Base Aircraft;

               (c) Forty percent (40%) of the Purchase Price within three (3) days of notice from
                   Seller that the engines are scheduled to ship from the manufacturer; and

               (d) The balance of the Purchase Price on the Delivery Date.


       14.     Without a doubt, the final price which the Parties agreed upon contemplated

conversion from a base aircraft into a new Nextant Aerospace 400XTi aircraft with new engines.

Nextant agreed to deliver the base aircraft to Plaintiff with used engines then subsequently deliver

and install new engines to complete the conversion. To that end, the Purchase Agreement provides

on Exhibit A attached thereto a Description and Specifications for the aircraft, which provides the

serial numbers for the engines. Because Plaintiff was purchasing new engines (rather than the used

engines presently on the aircraft) the serials numbers were identified as “TBD.”

       15.     Furthermore, the Parties executed contemporaneously an Engine Loaner

Agreement which stated as follows:




                                                 4
         Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 5 of 11. PageID #: 5




         “The term of this Agreement (the “Term”) shall commence on the date set forth on
         Schedule A and continue month to month thereafter until the Williams International
         engines owed to Customer by Nextant under the Purchase Agreement (the “New
         Engines”) executed between the parties on March 14, 2018 (the “Purchase
         Agreement”) are delivered and installed on the Aircraft or earlier terminated as set
         forth in Section 10 below”

Attached hereto as Exhibit B is the Engine Loaner Agreement, which is incorporated by reference.

         Plaintiff Made Timely Payments

         16.      The Purchase Agreement provides for a payment schedule as follows:

                  a.       Payment No. 1 – $500,000 (Deposit);

                  b.       Payment No. 2 – $1,808,591 (Airframe Price + 25% of Modification Price

                           due upon execution of Purchase Agreement);

                  c.       Payment No. 3 – $846,873 (20% of the Modification Price due upon

                           commencement of modification);

                  d.       Payment No. 4 – $1,993,746 (40% of the “Purchase Price within three (3)

                           days of notice from Seller that the engines are scheduled to ship from the

                           manufacturer.”)1

                  e.       Payment No. 5 – $635,155 (the balance of the Purchase Price (see footnote

                           2, infra, for reference to the application of the $500,000 deposit) upon

                           delivery of an Aircraft fully compliant with the Purchase Agreement

                           (namely, a Nextant Aerospace 400XTi aircraft with new Williams

                           International engines).




1
  The reference to “Purchase Price” in this provision appears to be an error as it should be 40% of the Modification
Price. If such a reference to “Purchase Price” (defined as the Airframe Price + Modification Price) was correct, then
the sums paid in payments 1 – 4 would be $164,845 MORE THAN the actual Purchase Price. Thus, the proper
amount that should be reflected in Payment No. 4 is 40% of the Modification Price, which equals $1,693,746.


                                                          5
         Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 6 of 11. PageID #: 6




        17.      Until Defendant breach the contraction and in compliance with the payment terms

set forth in the Purchase Agreement, Plaintiff made the following payments:

                 a.       On February 28, 2018, Plaintiff made Payment No. 1 in the amount of

                          $500,000 as a deposit on the Aircraft;

                 b.       On March 15, 2018, Plaintiff made Payment No. 2 in the amount of

                          $1,808,591 for the Airframe Price and 25% of the Modification Price;

                 c.       On March 18, 2018, Plaintiff made Payment No. 3 in the amount of

                          $846,873, which is 20% of the Modification Price;

                 d.       On September 25, 2018, Plaintiff paid $1,193,746 notwithstanding

                          Defendant’s then-existing breach of contract.2

Defendant Failed to Deliver the Engines

        18.      Defendant delivered the Aircraft with used engines. With the used engines, the

Aircraft’s appraised value is significantly lower than its value would be with new engines.

        19.      Plaintiff made payments to Defendant for the value of an Aircraft with new engines

with the expectation that Defendant would abide by the terms of the Purchase Agreement and

Engine Loaner Agreement and replace the used engines. Indeed, the fourth payment was not to be

made until confirmation that the new engines had shipped from the manufacturer. In good faith,

Plaintiff made this fourth payment with the expectation that Defendant, as promised, would replace

the used engines with the to-be-delivered new engines.




2
 As noted in footnote 1, the correct amount that should be reflected in Payment No. 4 is $1,693,746. Plaintiff
applied its $500,000 deposit to this payment (the Purchase Agreement did not reflect when the deposit was to be
applied) and made payment in the amount of $1,193,746. Thus, the total amount Defendant received at this point
was the full amount then anticipated (notwithstanding the then-existing breach of contract by Defendant)
$1,693,746.


                                                        6
          Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 7 of 11. PageID #: 7




          20.   At the time Plaintiff made the fourth payment, Defendant was already in default of

the Purchase Agreement.

          21.   Defendant has not delivered and installed the new engines as agreed upon.

          22.   Plaintiff has made multiple demands for delivery and installation of the new engines

and has yet to receive the product it paid for.

          23.   Defendant has failed and refused to compensate Plaintiff for the significantly

diminished value of the Aircraft or replace the engines.

          24.   Because of Defendant’s breach of the Purchase Agreement, Plaintiff’s duty to

perform under the contract (namely, issuance of the fifth payment in the amount of $635,155) is

not owed or is otherwise suspended until Defendant fully performs on the contract by providing a

Nextant Aerospace 400XTi aircraft with new Williams International engines.

                                           V. CLAIMS

                           COUNT 1:        BREACH OF CONTRACT

          25.   Plaintiff incorporates and realleges all preceding paragraphs as if fully set forth

herein.

          26.   Plaintiff entered into a valid written contract with Defendant, the Purchase

Agreement which incorporated the Engine Loaner Agreement.

          27.   Plaintiff met its obligations under the Purchase Agreement by paying for the

Aircraft.

          28.   Defendant breached the Purchase Agreement by failing to deliver and install the

new engines for the Aircraft.

          29.   Defendant’s failure to deliver and install the new engines as agreed in the Purchase

Agreement and Engine Loaner Agreement constitutes a material breach.




                                                  7
          Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 8 of 11. PageID #: 8




          30.   Defendants’ breach has caused and will continue to cause Plaintiff to suffer

damages and costs/fees incurred in pursuit of compensation.

                          COUNT 2:        SPECIFIC PERFORMANCE

          31.   Plaintiff incorporates and realleges all preceding paragraphs as if fully set forth

herein.

          32.   Plaintiff was ready, willing and able to timely perform all of its obligations under

the Purchase Agreement and did so perform all obligations owed to Defendant.

          33.   In addition to its actual damages and attorney fees, Plaintiff seeks specific

performance of the Purchase Agreement, including delivery and installation of new engines on the

Aircraft.

                 COUNT 3:        UNJUST ENRICHMENT (In the Alternative)

          34.   Plaintiff incorporates and realleges all preceding paragraphs as if fully set forth

herein.

          35.   Plaintiff conferred a benefit upon Defendant in the form of payment for an aircraft

with new engines.

          36.   Defendant knows and acknowledges that it has received such benefit.

          37.   Defendant retained the benefit under circumstances where it is unjust to do so.

                                      COUNT 4:        FRAUD

          38.   Plaintiff incorporates and realleges all preceding paragraphs as if fully set forth

herein.

          39.   Defendant induced Plaintiff into purchasing the aircraft at issue in this case.

          40.   To induce Plaintiff to purchase the Aircraft, Defendant represented that it intended

to acquire, provide and install new engines on the Aircraft.




                                                  8
          Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 9 of 11. PageID #: 9




          41.   In reliance on Defendant’s representations, Plaintiff did purchase the Aircraft and

did pay substantial funds to Defendants for an Aircraft with new engines.

          42.   At the time it induced Plaintiff to purchase the Aircraft by representing it intended

to install new engines on the Aircraft, Defendant did not intend to provide the new engines and/or

knew or should have known that it could not acquire, provide, and/or install the new engines on

the Aircraft.

          43.   Defendant’s representations and fraudulent conduct were intended to and actually

did induce Plaintiff into buying the Aircraft.

          44.   Defendant did not install new engines on the Aircraft.

          45.   Defendant’s misrepresentation and fraudulent conduct caused damage to Plaintiff

in an amount within the jurisdictional limits of this court.

          46.   Plaintiff is entitled to damages for Defendant’s fraudulent conduct, including any

and all punitive damages which may be assessed to Defendant for their conduct.

          COUNT 5:      BREACH OF IMPLIED WARRANTY OF FITNESS FOR A
                              PARTICULAR PURPOSE

          47.   Plaintiff incorporates and realleges all preceding paragraphs as if fully set forth

herein.

          48.   At the time of contracting, Defendant knew or had reason to know that that Plaintiff

intended to purchase an Aircraft with new engines for a particular purpose.

          49.   Plaintiff relied upon Defendant’s skill or judgment to select and furnish an Aircraft

with new engines.

          50.   Defendant failed to deliver an Aircraft with new engines fit for Plaintiff’s particular

purpose.




                                                  9
       Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 10 of 11. PageID #: 10




          51.    Plaintiff suffered damages as a result of Defendant’s breach and seeks judgment

and recovery of damages for Defendant’s breach.

                                       ATTORNEYS’ FEES

          52.    Plaintiff incorporate and realleges all preceding paragraphs as if fully set forth

herein.

          53.    As a result of Defendant’s wrongful conduct and breaches, Plaintiff retained the

undersigned counsel to assist in seeking recovery for Plaintiff’s claims, including the filing of this

complaint and any further amended or supplemental petitions. Plaintiff has incurred and will incur

attorneys’ fees and costs in bringing this action.

          54.    Pursuant to section 14.9 of the Purchase Agreement, Plaintiff is entitled to recovery

of all costs and expenses incurred in connection with this litigation, including its reasonable

attorneys’ fees.

                                       VI.    CONCLUSION

          WHEREFORE, Plaintiff requests that judgment be entered against Defendant and in favor

of the Plaintiff for damages sufficient to compensate Plaintiff or, in the alternative, for rescission

of the contract and return of the full payment amount. Additionally, Plaintiff requests recovery of

its attorney’s fees and costs to the extent recoverable, and that it be granted any and other relief,

both special and general, to which it may be justly entitled.




                                                  10
Case: 1:21-cv-01160-SO Doc #: 1 Filed: 06/09/21 11 of 11. PageID #: 11




                                            Respectfully submitted,

                                            CARLILE PATCHEN & MURPHY, LLP

                                            /s/ Matthew S. Brown
                                            Matthew S. Brown (0077687)
                                            950 Goodale Blvd., Suite 200
                                            Columbus, Ohio 43212
                                            Phone: (614) 228-6135
                                            Fax: (614) 221-0216
                                            Email: mbrown@cpmlaw.com

                                            Counsel for Plaintiff




                                 JURY DEMAND

Plaintiffs demand a trial of jury on all issues presented herein.



                                               /s/ Matthew S. Brown
                                               Matthew S. Brown (0077687)




                                         11
